     Case 3:20-cv-02168-N Document 7 Filed 11/20/20               Page 1 of 4 PageID 42



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

MIKAYLA AVERY,                                   §
                                                 §
               Plaintiff,                        §
                                                 §      Civil Action No. 3:20-cv-2168-N
v.                                               §         ECF
                                                 §
ARCHIVAL MAGAZINE, LLC,                          §
ARCHIVAL INSTITUTE, LLC,                         §
THE GARZA LEGAL GROUP, GARZA                     §
& HARRIS, LTD, and JOE B. GARZA                  §
                                                 §
               Defendants.                       §


          PLAINTIFF’S MOTION FOR SUBSTITUTED SERVICE ON THE
                          GARZA DEFENDANTS


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       In accordance with Federal Rule of Civil Procedure 4, Plaintiff Mikayla Avery

files this Motion for Substituted Service on the Garza Defendants and respectfully

shows the following:

                                         Background

       On August 14, 2020, Plaintiff filed suit against Archival Magazine, LLC;

Archival Institute, LLC, The Garza Legal Group; Garza & Harris, LTD; and Joe B.

Garza.1 Doc. 1. The Original Complaint alleges that the Defendants engaged in sex

discrimination and retaliation against Ms. Avery because of her transgender status.




1 For ease of reference, The Garza Legal Group, Garza & Harris, LTD, and Joe B. Garza with be

referred to as the “Garza Defendants.”

______________________________________________________________________________
PLAINTIFF’S MOTION FOR SUBSTITUTE SERVICE ON THE GARZA DEFENDANTS– PAGE 1
    Case 3:20-cv-02168-N Document 7 Filed 11/20/20        Page 2 of 4 PageID 43



Id. Plaintiff also requested that summonses be issued for each of the Defendants.

Doc. 3.

      That same day, undersigned counsel also sent an email to Defendants’ attorney

Tracy Graves Wolf requesting that Defendants waive service. See Ex. A. Ms. Wolf

replied that she would forward the requests to the Defendants. Id. Thirteen days

later, on August 27, 2020, Ms. Wolf informed undersigned counsel that she no longer

represented the Defendants.

      Under Rule 4(d)(1)(F), a defendant has up to 30 days to return a waiver of

service. To date, none of the Defendants have returned a waiver of service nor

provided good cause for refusing to do so.

      After more than 30 days passed, undersigned counsel contacted the Assured

Civil Process Agency to serve the Defendants through their registered agents as listed

with the Secretary of State. See Ex. B. The registered agent for Archival Magazine

and Institute is Shannon Niehus, who is also the CEO and Founder of those

companies. The registered agent for The Garza Legal Group and Garza & Harris,

LTD is Joe B. Garza, who is the founder and principal of those companies. Ex. C

      Eventually, the process server was able to perfect service on Archival Magazine

and Archival Institute at a second address that was provided. See Doc. 6. However,

the process server reported that, after many attempts service could not be

accomplished for the Garza Defendants at either address. See Ex. D.




______________________________________________________________________________
PLAINTIFF’S MOTION FOR SUBSTITUTE SERVICE ON THE GARZA DEFENDANTS– PAGE 2
    Case 3:20-cv-02168-N Document 7 Filed 11/20/20         Page 3 of 4 PageID 44



       Accordingly, Plaintiff now asks this Court to authorize substituted service on

the Garza Defendants through the Texas Secretary of State and via email to the

business emails of Joe Garza who operates each of the Garza Defendants.

                              Argument & Authority

       Under Rule 4, a corporation, partnership or association may be served by

following state law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or where service is made.

Fed. R. Civ. P. 4(e)(1).   Rule 106 of the Texas Rules of Civil Procedure allows

substituted service after previous unsuccessful attempts have been demonstrated via

affidavit.

       Here, the process server has submitted an affidavit pursuant to Section

132.001 of the Texas Civil Practice and Remedies Code stating that service has been

attempted multiple times at various locations without success. See Ex. D. Because

personal service has proven to be unsuccessful, substituted service through the

secretary of the state should be allowed and will be successful.

       Additionally, this Court can authorize service by email if evidence shows that

it will be reasonably effective to give the defendant notice of the suit. See Spencer v.

City of Cibolo, Texas, No. SA-20-CV-00350-JKP, 2020 WL 2043980 at *1-2 (W.D. Tex.

April 27, 2020). In Spencer, the district court authorized email service to the email

addresses used to conduct business when the Plaintiff has unsuccessfully been able

to effectuate personal service. Id.




______________________________________________________________________________
PLAINTIFF’S MOTION FOR SUBSTITUTE SERVICE ON THE GARZA DEFENDANTS– PAGE 3
   Case 3:20-cv-02168-N Document 7 Filed 11/20/20        Page 4 of 4 PageID 45



      Here, Plaintiff, has a business email addresses for Joe B. Garza through which

she conducted business with him during her employment.          See Ex. E redacted.

Service through this email address is reasonably calculated to provide the Garza

Defendants with notice of this lawsuit. Therefore, Plaintiff requests such service be

authorized.

                                      Prayer

      For the foregoing reasons, Plaintiff’s counsel prays this Court grants this

motion and authorizes service through the Texas Secretary of State and by email.

                                   Respectfully submitted,
                                   WILEY WALSH, P.C.

                                   By: /s/ Colin Walsh
                                   Colin Walsh
                                   Texas Bar No. 24079538
                                   Board Certified Specialist, Texas Board of Legal
                                   Specialization, Labor and Employment Law

                                   WILEY WALSH, P.C.
                                   1011 San Jacinto Blvd., Ste. 401
                                   Austin, TX 78701
                                   Telephone: (512) 27-5527
                                   Facsimile: (512) 201-1263
                                   colin@wileywalsh.com

                                   ATTORNEY FOR PLAINTIFF




______________________________________________________________________________
PLAINTIFF’S MOTION FOR SUBSTITUTE SERVICE ON THE GARZA DEFENDANTS– PAGE 4
